DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction to Prior Office Action
 	The item matching in the previous office action dated 8/12/2022 incorrectly stated the converter and input signal as depicted in Figure 3, but should have identified Figure 2. The corrected item matching is presented below.
Response to Arguments
 	Applicant’s amendment has removed the indefinite rejections. Applicant's arguments with respect to the prior art rejections, filed 11/3/2022, have been fully considered but they are not persuasive. Applicant argues DiRenzo teaches a controller 19 which does not comprise a converter, summing block, limiter and logic block. Examiner respectfully disagrees and points out Applicant has used the transitional phrase ‘comprising’ which is properly interpreted as being open-ended and does not exclude additional, unrecited elements. As shown in Figure 2 of DiRenzo, the reference performs power conversion and has a power converter 16. Examiner interprets elements 19 as well as 20 to be the claimed converter. The rejections have been maintained below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-4, 8-12, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by DiRenzo (US 9,614,506).
 	With respect to claim 1, DiRenzo discloses a controller (Fig. 2 15 and 19-20) comprising: a converter (Fig. 2 19-20) configured to generate a first signal (Fig. 5 SETPT) responsive to an input signal (Fig. 2 19 input from 18); a summing block (Fig. 5 23) coupled to the converter, wherein the summing block receives the first signal (Fig. 5 SETPT) and generates a second signal (Fig. 5 e); a limiter (Fig. 5 32) coupled to the summing block and configured to generate a third signal (Fig. 5 DV[n+1]) responsive to the second signal (Fig. 5 e) and a code signal (Fig. 5 31 output to 32); and a logic block (Fig. 5 46) configured to generate a target signal (Fig. 5 DV) responsive to the third signal (Fig. 5 DV[n+1]), wherein the target signal transitions to an intermediate level (Fig. 4 SETPT - δ) at a first slew rate (Fig. 4 ΔDL) and the target signal transitions from the intermediate level (Fig. 4 SETPT - δ) to a target signal level (Fig. 4 V2) at a second slew rate (Fig. 4 ΔDL/2). 
 	With respect to claim 2, DiRenzo discloses the controller of claim 1 further comprising an offset logic block (Fig. 5 22) coupled to the summing block (Fig. 5 23-25,42-45) the offset logic block configured to store one or more offset values (Fig. 5 δ).  	With respect to claim 3, DiRenzo discloses the controller of claim 2, wherein the summing block (Fig. 5 23-25,42-45) is configured to generate the second signal (Fig. 5 DVcomp[n+1]) from the first signal (Fig 5 SETPT) and the one or more offset values (Fig. 5 δ). 
 	With respect to claim 4, DiRenzo discloses the controller of claim 2, wherein the code signal (Fig. 5 output of 44 to 32 and output of 31 to 32) includes a primary code (Fig. 5 output of 31 to 32) and a secondary code (Fig. 5 output of 44 to 32), and the third signal generated by the limiter (Fig. 5 32) is maintained between the primary code and the secondary code.  	With respect to claim 8, DiRenzo discloses the controller of claim 1, wherein the first slew rate (Fig. 4 average of ΔDL and 2*ΔDL) is proportional to a difference of the intermediate level (Fig 4 V2 -δ) and the current signal level (Fig. 4 V1) over a first time period (Fig. 4 TRANSITION INTERVAL 1 + TRANSITION INTERVAL 2).  	With respect to claim 9, DiRenzo discloses the controller of claim 1, wherein the second slew rate (Fig. 4 ΔDL/2) is proportional to a difference of the target signal level (Fig. 4 V2) and the intermediate level over a second time period (Fig. 4 TRANSITION INTERVAL 3).  	With respect to claim 10, DiRenzo discloses the controller of claim 1, wherein when the target signal level is greater than the current signal level, the first slew rate is greater than the second slew rate.  	With respect to claim 11, DiRenzo discloses the controller of claim 1, wherein when the current signal level is greater than the target signal level [step down], the second slew rate is greater [less negative] than the first slew rate.  	With respect to claim 12, DiRenzo discloses the controller of claim 1, wherein the intermediate level (Fig. 4 V2 - δ) is between the current signal level (Fig. 4 V1) and the target signal signal level (Fig. 4 V2).  	
 	With respect to claim 18, DiRenzo discloses a system comprising: a microcontroller unit (Fig. 2 18); and a voltage regulator (Fig. 2 19-20) coupled to the microcontroller unit, the voltage regulator including a controller as set forth above. See claim 1 for additional details.
 	With respect to claim 20, DiRenzo discloses the system as set forth above. See claims 8 and 9 for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DiRenzo (US 9,614,506) in view of Mitrea (US 2016/0070335). 	With respect to claim 19, DiRenzo discloses the system of claim 18 as set forth above, with a controller configured to, responsive to the input signal: determine values of the first slew rate and the second slew rate; store the values of the first slew rate and the second slew rate in the register bank; and provide the first slew rate and the second slew rate to the logic block. (DiRenzo paragraph 9). DiRenzo does not require use of a processor. The use of processors in converters was well known at the time of filing of the invention.
 	Mitrea teaches a processor (Fig. 1 120). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a processor configured to, responsive to the input signal: determine values of the first slew rate and the second slew rate; store the values of the first slew rate and the second slew rate in the register bank; and provide the first slew rate and the second slew rate to the logic block, in order to implement the control is a flexible, reprogrammable and computationally powerful controller.  	
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839